AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)                Page 1 of 2 (Page 2 Not for Public Disclosure)


                                                UNITED STATES DISTRICT COURT
                                                                                for the
                                                                  Southern District
                                                                __________ District of
                                                                                    ofIndiana
                                                                                       __________

                             United States of America
                                        v.                                        )
                                   Dennis D. Plummer                              )
                                                                                  )   Case No: 2:10CR00007-JMS-16
                                                                                  )   USM No: 09486-028
Date of Original Judgment:                                      12/22/2010        )
Date of Previous Amended Judgment:                                                )   Sara Varner
(Use Date of Last Amended Judgment if Any)                                             Defendant’s Attorney


                          ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                                   PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of ✔   u the defendant u the Director of the Bureau of Prisons u the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
           u DENIED. u       ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of   204                     months is reduced to 165 months                           .
                                                       (Complete Parts I and II of Page 2 when motion is granted)



    The previous term of imprisonment imposed was more than the guideline range applicable to the defendant at
    the time of sentencing as a result of a binding plea agreement, and the reduced sentence is comparably more
    than the amended guideline range.




    A CERTIFIED TRUE COPY
    Laura A. Briggs, Clerk
    U.S. District Court
    Southern District of Indiana

    By
                          Deputy Clerk




Except as otherwise provided, all provisions of the judgment dated                                12/22/2010            shall remain in effect.
IT IS SO ORDERED.
Order Date:                        01/04/2019
                                                                                                           Judge’s signature


Effective Date:                                                                           Honorable Jane Magnus-Stinson, Chief Judge
                               (if different from order date)                                            Printed name and title
